Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  HIGH SPEED EXPANSION SOCKET WITH TREATED CONNECTION PINS
If the applicant disagrees with the suggested title, the applicant can submit a new title as long as it complies with 37 C.F.R. 1.72 (see MPEP 606).
 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 6, “the expansion card” lacks antecedent basis.
Claim 8, line 7, “an expansion socket” should be changed to - -the expansion socket - - because “an expansion socket” was already mentioned in the preamble. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 9, 12, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. US 20200176904 A1 in view of Kolivoski et al. US 20190036251 A1.
	In reference to claim  1, Zhong teaches a housing (1; fig. 2) couplable to a circuit board of a computing device, the housing comprising an opening (13) for receiving an expansion card; a plurality of connection pins (2) disposed within the housing and electrically coupled to the circuit board, wherein (D; image below ) extending away from the circuit board; a contact region (C; image below) spaced apart from the distal end, wherein the contact region makes electrical contact with the expansion card when the expansion card is inserted into the housing; a proximal region (B; image below) of the connection pin; and a distal region (A; image below ) of the connection pin, wherein the distal region (A) of the connection pin is located between the contact region (C ) and the distal end (D).

    PNG
    media_image1.png
    810
    763
    media_image1.png
    Greyscale

	However Zhong does not teach a conductive plating covering a proximal region of the connection pin; and a distal region of the connection pin devoid of the conductive plating.
	Kolivoski teaches a conductive plating ([0032], lines 14-19 mention the use of gold) covering a portion of the connection pin.  Using the teachings of Kolivoski to modify Zhong so that a conductive plating covers a proximal region of the connection pin and a distal region of the connection pin is devoid of the conductive plating is seen as an obvious modification.

In reference to claim  2, Zhong substantially teaches the expansion socket of claim 1, wherein the distal region (A) comprises at least 50% of the distance from the distal end (D) to the contact region (C ).
In reference to claim 7, Zhong teaches the expansion socket is a PCIe socket (see [0003]).
In reference to claim  8, Zhong teaches a connection pin (2; fig. 2) for use in an expansion socket (shown in figure 2) of a circuit board, the connection pin comprising: a proximal end (contact tail of the connection pin 2) electrically couplable to a circuit board; a distal end (D; image below) extending away from the proximal end; a contact region (C; image below) spaced apart from the distal end (D), wherein the contact region is configured to make electrical contact with an expansion card when the expansion card is inserted into an expansion socket having the connection pin installed therein; a proximal region (B; image below) of the connection pin; and a distal region (A; image below) of the connection pin, wherein the distal region of the connection pin is located between the contact region and the distal end.  

    PNG
    media_image1.png
    810
    763
    media_image1.png
    Greyscale


	Kolivoski teaches a conductive plating ([0032], lines 14-19 mention the use of gold) covering a portion of the connection pin.  Using the teachings of Kolivoski to modify Zhong so that a conductive plating covers a proximal region of the connection pin and a distal region of the connection pin is devoid of the conductive plating is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kolivoski, as taught by Kolivoski [0032], lines 9-12, in order to improve the connection pin by making it resistant to oxidation.
	In reference to claim  9, Zhong teaches the connection pin of claim 8, wherein the distal region (A) comprises at least 50% of the distance from the distal end (D) to the contact region (C ).
In reference to claim 12, Zhong teaches the connection pin of claim 8, wherein the connection pin is a connection pin of a PCIe socket (see [0003]).
	In reference to claim  13, Zhong teaches providing a metal connector pin (2; fig. 7) having a proximal end (tail end of 2) and a distal end (D; image below); a proximal region (B; image below) of the metal connector pin and a distal region (A; image below); and incorporating the metal connector pin into an expansion socket.

    PNG
    media_image1.png
    810
    763
    media_image1.png
    Greyscale

	However preparing a divided conductive plating on the metal connector pin, wherein the divided conductive plating comprises a conductive plating covering a proximal region of the metal connector pin and a distal region devoid of the conductive plating.
	Kolivoski teaches a conductive plating ([0032], lines 14-19 mention the use of gold) covering a portion of the connector pin.  Using the teachings of Kolivoski to arrive at the results of claim 13 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Kolivoski, as taught by Kolivoski [0032], lines 9-12, in order to improve the connection pin by making it resistant to oxidation.
In reference to claim 19, Zhong teaches the metal connector pin into the expansion socket comprises incorporating the metal connector pin into a PCIe expansion socket (see [0003]).  


Claims 3, 4, 10, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. US 20200176904 A1 and Kolivoski et al. US 20190036251 A1, further in view of Huang et al. US 20160242273 A1.
In reference to claim  3, Zhong substantially teaches the invention as claimed.
However wherein the distal region is covered by a material having a dielectric loss tangent greater than 0.1.
Huang teaches of covering a component with a material (see [0023], lines 3-6 which mentions absorption material 130 covers a bottom of stub 122) having a dielectric loss tangent greater than 1 (see Claim 7 of Huang which states the dielectric loss tangent of the material is greater than 1.  This is seen to satisfy the  requirements of applicant’s claim 3.).  Using the teachings of Huang to modify Zhong to arrive at the result of claim 3 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Huang, as taught by Huang [0023], lines 6-13, to modify Zhong in order to improve high speed signal transmission by reducing reflected signal noise.
In reference to claim  4, Zhong substantially teaches the invention as claimed.
However Zhong does not teach wherein the distal region is painted with an electrically resistive material.
	Huang teaches of using a dielectric material (130).  Dielectrics are known to be resistive materials.  Therefore, using the teaching of Huang to modify Zhong to arrive at the result of claim 4 is seen to be an obvious modification.
Further, in regard to “is painted”, the method of forming a coating over the distal region of the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Huang, as taught by Huang [0023], lines 6-13, to modify Zhong in order to improve high speed signal transmission by reducing reflected signal noise.
In reference to claim  10, Zhong substantially teaches the invention as claimed.

Huang teaches of covering a component with a material (see [0023], lines 3-6 which mentions absorption material 130 covers a bottom of stub 122) having a dielectric loss tangent greater than 1 (see Claim 7 of Huang which states the dielectric loss tangent of the material is greater than 1.  This is seen to satisfy the  requirements of applicant’s claim 10.).  Using the teachings of Huang to modify Zhong to arrive at the result of claim 10 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Huang, as taught by Huang [0023], lines 6-13, to modify Zhong in order to improve high speed signal transmission by reducing reflected signal noise.
In reference to claim  11, Zhong substantially teaches the invention as claimed.
However Zhong does not teach wherein the distal region is painted with an electrically resistive material.
	Huang teaches of using a dielectric material (130).  Dielectrics are known to be resistive materials.  Therefore, using the teaching of Huang to modify Zhong to arrive at the result of claim 11 is seen to be an obvious modification.
Further, in regard to “is painted”, the method of forming a coating over the distal region of the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Huang, as taught by Huang [0023], lines 6-13, to modify Zhong in order to improve high speed signal transmission by reducing reflected signal noise.
	In reference to claim 15, Zhong substantially teaches the invention as claimed.

Huang teaches of covering a component with a material (see [0023] , lines 3-6 which mentions absorption material 130 covers a bottom of stub 122) having a dielectric loss tangent greater than 1 (see Claim 7 of Huang which states the dielectric loss tangent of the material is greater than 1.  This is seen to satisfy the requirements of applicant’s claim 15.). Using the teachings of Huang to modify Zhong to arrive at the results of claim 15 is seen as an obvious modification.
Further, regarding “plating the conductive plating on the connector pin after applying the material to the distal region”, this is seen to be an obvious to one of ordinary skill in the art because one could apply the material to the distal region before plating the conductive plating on the connector pin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Huang, as taught by Huang [0023], lines 6-13, to modify Zhong in order to improve high speed signal transmission by reducing reflected signal noise.


Claims 5, 6, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. US 20200176904 A1 and Kolivoski et al. US 20190036251 A1, further in view of Salzman et al. US 20150282319 A1.
	In reference to claim  5, Zhong substantially teaches the invention as claimed.

	Salzman teaches of connection pins (pins located in PCIe connector S2; fig.5 which is a connector on backplane BP; fig. 5) is electrically coupled to high frequency components of the circuit board (CB; fig. 5, 6.  [0112], lines 1-12 mentions the edge connector P2, which is a part of the circuit board CB, can support high frequency signals.  Therefore, the components on the backplane board BP; fig. 5 are seen to have high frequency components).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Salzman in order to improve the speed of signal transmission that can be handled.
In reference to claim  6, Zhong substantially teaches the invention as claimed.
However Zhong does not teach wherein the high frequency components are configured to send or receive electrical signals through the plurality of connection pins at frequencies of 20 GHz or greater.
Salzman teaches wherein the high frequency components are configured to send or receive electrical signals through the plurality of connection pins at frequencies of 20 GHz or greater ([0112], lines 1-12 the differential connections of P2 can support high frequency signals on the order of multiple Gigahertz, such as 5 GHz.  The phrase “such as” is seen give an example of a high frequency in the multiple GHz.  Therefore the phrase “such as” is seen to encompass “20 GHz or greater” because this is also a multiple GHz.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Salzman in order to improve the speed of signal transmission that can be handled.
In reference to claim  17, Zhong substantially teaches the invention as claimed.

                Salzman teaches of connection pins (pins located in PCIe connector S2; fig.5 which is a connector on backplane BP; fig. 5) is electrically coupled to high frequency components of the circuit board (CB; fig. 5, 6.  [0112], lines 1-12 mentions the edge connector P2, which is a part of the circuit board CB, can support high frequency signals.  Therefore, the components on the backplane board BP; fig. 5 are seen to have high frequency components).  Using the teachings of Salzman to modify Zhong to arrive at the result of claim 17 is seen to be an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Salzman in order to improve the speed of signal transmission that can be handled.
In reference to claim  18, Zhong substantially teaches the invention as claimed.
However Zhong further comprising passing electrical signals through the connection pin at a frequency of 20 GHz or greater.
Salzman teaches of passing electrical signals through the connection pin at a frequency of 20 GHz or greater ([0112], lines 1-12 the differential connections of P2 can support high frequency signals on the order of multiple Gigahertz, such as 5 GHz.  The phrase “such as” is seen give an example of a high frequency in the multiple GHz.  Therefore the phrase “such as” is seen to encompass “20 GHz or greater” because this is also a multiple GHz.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Salzman in order to improve the speed of signal transmission that can be handled.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. US 20200176904 A1 and Kolivoski et al. US 20190036251 A1, further in view of Esmaeili et al. US 10998657 B2.
	In reference to claim  14, Zhong substantially teaches the invention as claimed.
	However Zhong does not teach wherein preparing the divided conductive plating on the metal connector pin comprises: applying a temporary covering the distal region; applying the conductive plating to the metal connector pin while the distal region is temporarily covered; and removing the temporary covering from the distal region.
	Esmaeili teaches of applying a temporary covering (Col. 28, lines 53-59) to contact (1910; fig. 19); and removing the temporary covering (see fig. 29, lines 6-9) from the contact.  Using the teachings of Esmaeili to modify Zhong to meet “preparing the divided conductive plating on the metal connector pin comprises: applying a temporary covering the distal region; applying the conductive plating to the metal connector pin while the distal region is temporarily covered; and removing the temporary covering from the distal region” is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Esmaeili to modify Zhong to arrive at the results of claim 14.  With a reasonable expectation of success, using the teaching of the temporary covering of Esmaeili prior to conductive plating would yield predictable results.  The temporary covering will prevent the conductive plating from adhering to certain sections of the connector pin.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. US 20200176904 A1 and Kolivoski et al. US 20190036251 A1, further in view of Miki et al. US 20050103761 A1.
	In reference to claim  16, Zhong substantially teaches the invention as claimed.

	Miki teaches removing the conductive plating from a section of the connector pin (1; fig. 15A, B) (see [0067] which states that the contact is dipped in a removing solution 40; fig. 15A, B that removes the gold plating layer of the contact).  Using the teachings of Miki to modify Zhong to arrive at the result of claim 16 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Miki in order to improve manufacturing by making it easy to remove the plating on the distal ends of a plurality connector pins at the same time.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         01/21/2022